*313Concurring Opinion
Staton, J.
— I agree that the trial court properly granted summary judgment on the cross-claim of Interpleader-Defendants, Saul and Lillian Levin. The rationale of our affirmance should be that a general creditor has no standing to object or participate in a preferential payment by a debtor to another general creditor.
The only interest in the interpleader fund asserted by Interpleader-Defendant Leo Abrahamson arises from his standing as a general creditor of Abrahamson Motor Sales, Inc. Indiana law does not generally preclude a corporation from preferring some of its general creditors to the exclusion of others, even if the preferred creditors are also officers or directors of the debtor corporation. Nappanee Canning Co. v. Reid, Murdoch & Co. (1902), 159 Ind. 614, 64 N.E. 870; Levering v. Bimel (1897), 146 Ind. 545, 45 N.E. 775.
Leo Abrahamson’s cross-claim contains the bare assertion that he is a creditor of Abrahamson Motor Sales, Inc. and is therefore entitled to a “pro rata share” of the interpleaded fund. He did not seek avoidance of the preference as a fraud on creditors, nor did he allege the existence of other special facts giving rise to any claim for equitable relief. While Mr. Abrahamson may have been entitled to some relief in his capacity as stockholder or director of the corporation, his claim to the interpleaded fund was founded solely upon his standing as a general creditor of Abrahamson Motor Sales, Inc. Since he failed to assert any cognizable legal or equitable claim for relief in his capacity of general creditor, the trial court’s grant of summary judgment against his cross-claim must be affirmed.
Note. — Reported at 319 N.E.2d 351.